Name: Commission Regulation (EC) No 772/97 of 28 April 1997 amending Regulation (EC) No 581/97 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: cooperation policy;  means of agricultural production;  economic policy;  food technology;  agricultural activity;  Europe
 Date Published: nan

 No L 112/20 | EN Official Journal of the European Communities 29 . 4. 97 COMMISSION REGULATION (EC) No 772/97 of 28 April 1997 amending Regulation (EC) No 581/97 adopting exceptional support measures for the market in pigmeat in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas exceptional measures to support the market in pigmeat were adopted for Belgium by Commission Regu ­ lation (EC) No 581 /97 (3), in response to the outbreak of classical swine fever in the border area of the Netherlands; Whereas because of new outbreaks of classical swine fever in the border area of the Netherlands, the Belgian veter ­ inary authorities have introduced new surveillance zones; whereas it is appropriate to include these zones as from 16 April 1997 in the exceptional market support measures provided for by Regulation (EC) No 581 /97 and to cancel the zone of Hoogstraten, in which the veterinary and commercial restrictions will be lifted very soon; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 581 /97 is hereby amended as follows : 1 . In Annex I 'Antwerp ' is replaced by 'Antwerp and Limburg'. 2 . Annex II is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 16 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105.I3) OJ No L 87, 2 . 4 . 1997, p. 11 . 29 . 4. 97 I EN Official Journal of the European Communities No L 112/21 ANNEX 'ANNEX II  In the province of Antwerp, the surveillance zone, as defined in Article 1 of the Ministerial Decree of 10 April 1997,  In the province of Limburg the surveillance zone, as defined in Article 1 of the Ministerial Decree of 9 April 1997.'